

116 HR 7407 IH: Mandatory End to Needle Distribution in Our Neighborhoods Act
U.S. House of Representatives
2020-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7407IN THE HOUSE OF REPRESENTATIVESJune 29, 2020Mr. LaMalfa introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo prohibit the use of Federal funds to carry out or support a program that distributes hypodermic needles or syringes.1.Short titleThis Act may be cited as the Mandatory End to Needle Distribution in Our Neighborhoods Act.2.Prohibition on use of funds for hypodermic needles or syringesAfter the end of the 30-day period beginning on the date of enactment of this Act, the Secretary of Health and Human Services and the Director of the Centers for Disease Control and Prevention may not use Federal funds to carry out or support a program that distributes a hypodermic needle or syringe to an individual for the use of an illegal drug. Nothing in the preceding sentence shall be construed as applying with respect to the lawful use of a prescription drug.